Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-10 are pending in this application [2/28/2022].
Claims 1 and 7-10 have been amended [2/28/2022].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Rogalski, Jr. et al. (US-2002/0063896).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US-2020/0259971) in view of Rogalski, Jr. et al. (US-2002/0063896).
As to Claim 8, Miyamoto teaches ‘An information processing device comprising: a user interface; a display; and a controller [Fig 2 (110, 210, 220) – MFP includes an operation unit and control unit] configured to accept, via the user interface, an operation to specify a rearrangement condition for a plurality of pieces of image data to be obtained [Fig 19, par 0109, 0112-0114 – setting a display order of scanned documents to be rearranged in a rearranged order such as by document type and date (i.e. rearrangement condition)], obtain image data of a single sheet [par 0109 – scanning multiple receipts]’.
Miyamoto does not disclose expressly ‘each time the image data of the single sheet is obtained, automatically determine an arrangement order for arranging first image data and second image data in accordance with the rearrangement condition specified by the operation accepted before the image data of the single sheet is obtained, the first image data being image data of one or more sheets obtained earlier than the second image data, the second image data being the image data of the single sheet’.
Miyamoto teaches display control unit determines the display order of each document image data when a receipt is included in the documents, where a last receipt scanned (i.e. second image data) is rearranged with the previous receipts scanned (i.e. Figs 16B (S1611), 17, 19, par 0094-0097, 0102, 0109-0110].
Rogalski teaches automatically reordering scanned pages with the “check order – automatically reorder” option, where the clear reorder flag and storage is done before scanning each page [Fig 5, par 0010, 0016, 0022-0023].
Miyamoto in view of Rogalski teaches ‘each time the image data of the single sheet is obtained, automatically determine an arrangement order for arranging first image data and second image data in accordance with the rearrangement condition specified by the operation accepted before the image data of the single sheet is obtained, the first image data being image data of one or more sheets obtained earlier than the second image data, the second image data being the image data of the single sheet [Miyamoto: Figs 16B (S1611), 17, 19, par 0094-0097, 0102, 0109-0110; Rogalski: Fig 5, par 0010, 0016, 0022-0023]’.
Miyamoto and Rogalski are analogous art because they are from the same field of endeavor, namely digital image data scanning systems. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to include, automatically reordering pages scanned, as taught by Rogalski. The motivation for doing so would have been to providing an enhanced intelligence and functionality when correcting integrity problems where possible without rescanning. Therefore, it would have been obvious to combine Miyamoto with Rogalski to obtain the invention as specified in claim 8.


Further, in regards to claim 1, the method of claim 10 is fully embodied on the non-transitory computer-readable medium of claim 1.

As to Claim 2, Miyamoto teaches ‘wherein the instructions are further configured to, when executed by the processor, cause the information processing device to: obtain scanned data as the image data [Fig 2 (211, 212-214), par 0109 – MFP includes a CPU and ROM/RAM/HDD that scans multiple receipts]; accept, via the user interface, the operation to specify a parameter from among a plurality of parameters included in scan settings for generating the scanned data, thereby determining the rearrangement condition based on the specified parameter [Fig 19, par 0109, 0112-0114 – setting a display order of scanned documents to be rearranged in a rearranged order such as by document type and date in ascending order (i.e. specified parameter) when setting scanning multiple receipts on the scan setting screen]; and determine the arrangement order in accordance with the specified parameter [Figs 16B (S1611), 17, 19, par 0094-0097, 0102, 0109-0110 – display control unit determines the display order of each document image data when a receipt is included in the documents]’.  

As to Claim 3, Miyamoto teaches ‘wherein the instructions are further configured to, when executed by the processor, cause the information processing device to, when a specific parameter is specified for the scan settings, accept the operation to specify setting a display order of scanned documents to be rearranged in a rearranged order such as by document type and date in ascending order (i.e. specified parameter)]’.  

As to Claim 6, Miyamoto teaches ‘wherein the instructions are further configured to, when executed by the processor, cause the information processing device to, when the rearrangement condition is an order of characters recognized by OCR processing for the scanned data, determine the arrangement order based on the order of the characters [Fig 19, par 0068, 0094-0097, 0109-0114 – determining a display order of scanned documents to be rearranged in a rearranged order such as by document type and date in ascending order using a character recognition (OCR) process]’.  

As to Claim 9, Miyamoto teaches ‘wherein the controller comprises: a processor; and a memory storing computer-readable instructions [Fig 2 (211, 212-214) – MFP includes a CPU and ROM/RAM/HDD] configured to, when executed by the processor, cause the controller to: accept, via the user interface, the operation to specify the rearrangement condition [Fig 19, par 0109, 0112-0114 – setting a display order of scanned documents to be rearranged in a rearranged order such as by document type and date (i.e. rearrangement condition)]; obtain the image data of the single sheet [par 0109 – scans multiple receipts]’.
Miyamoto teaches display control unit determines the display order of each document image data when a receipt is included in the documents, where a last receipt scanned (i.e. second image data) is rearranged with the previous receipts scanned (i.e. first image data) based on the selected display order [Figs 16B (S1611), 17, 19, par 0094-0097, 0102, 0109-0110].
Rogalski teaches automatically reordering scanned pages with the “check order – automatically reorder” option, where the clear reorder flag and storage is done before scanning each page [Fig 5, par 0010, 0016, 0022-0023].
Miyamoto in view of Rogalski teaches ‘each time the image data of the single sheet is obtained, automatically determine the arrangement order for arranging the first image data and the second image data in accordance with the rearrangement condition specified by the accepted operation [Miyamoto: Figs 16B (S1611), 17, 19, par 0094-0097, 0102, 0109-0110; Rogalski: Fig 5, par 0010, 0016, 0022-0023]’.
Miyamoto and Rogalski are analogous art because they are from the same field of endeavor, namely digital image data scanning systems. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to include, automatically reordering pages scanned, as taught by Rogalski. The motivation for doing so would have been to providing an enhanced intelligence and functionality when correcting integrity problems where possible without rescanning. Therefore, it would have been obvious to combine Miyamoto with Rogalski to obtain the invention as specified in claim 9.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US-2020/0259971) in view of Rogalski, Jr. et al. (US-2002/0063896) and further in view of Islamov (US-9,794,435).
As to Claim 4, Miyamoto in view of Rogalski teaches all of the claimed elements/features as recited in dependent claim 2 and independent claim 1. Miyamoto 
Islamov teaches ‘wherein the instructions are further configured to, when executed by the processor, cause the information processing device to, when the scan settings include a duplex scanning setting, determine the arrangement order with a set of front-side scanned data and back-side scanned data of each document sheet as a unit [col 4, lines 15-41, col 5, lines 18-41, col 7, lines 6-21 – when a front side and a back side of a document is scanned, arranging the digital images of the document’s sides in a non-overlapping orientation in a single page layout for display to the user]’.  
Miyamoto and Rogalski are analogous art with Islamov because they are from the same field of endeavor, namely digital image data scanning systems. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to include, arranging image data based on scanning a front and back surface of a document, as taught by Islamov. The motivation for doing so would have been to allowing a user to visually inspect and confirm the layout and output of images to ensure no overlapping. Therefore, it would have been obvious to combine Islamov with Miyamoto in view of Rogalski to obtain the invention as specified in claim 4.

As to Claim 5, Islamov teaches ‘wherein the instructions are further configured to, when executed by the processor, cause the information processing device to, when the rearrangement condition is a size of each document sheet as an original of the scanned data, determine the arrangement order based on the size of each document sheet [col 4, lines 15-41, col 7, line 66-col 7, line 30 – arranging the scanned images on a preview page according to the different sizes of scanned documents and the size of the single page layout]’.  
Miyamoto and Rogalski are analogous art with Islamov because they are from the same field of endeavor, namely digital image data scanning systems. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to include, arranging image data based on the different sizes of scanned documents for a single page layout, as taught by Islamov. The motivation for doing so would have been to allowing a user to visually inspect and confirm the layout and output of images to ensure no overlapping. Therefore, it would have been obvious to combine Islamov with Miyamoto in view of Rogalski to obtain the invention as specified in claim 5.

Allowable Subject Matter
Claim 7 is allowed.

Conclusion
The prior art of record
a. US Publication No.	2002/0063896

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677